                                          Case 5:17-cv-04467-BLF Document 385 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7    FINJAN LLC,                                        Case No. 17-cv-04467-BLF
                                   8                   Plaintiff,
                                                                                           ORDER DIRECTING PARTIES TO
                                   9            v.
                                                                                           SUBMIT STIPULATED PROPOSED
                                  10    SONICWALL, INC.,                                   REDACTIONS ON OR BEFORE
                                                                                           MARCH 15, 2021
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 5, 2021, the Court issued and conditionally sealed its Order on SonicWall’s

                                  14   Motion for Partial Summary Judgment. See ECF 381. The Order references materials that were

                                  15   filed under seal in this case. To give the parties an opportunity to request redactions to the Order,

                                  16   the Court directs the parties to submit a stipulated request for redactions (or indicate that no

                                  17   redactions are requested) on or before March 15, 2021.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: March 8, 2021

                                  21                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
